Citation Nr: 0841256	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  04-00 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date earlier than September 28, 
2000 for the grant of a 10 percent disability rating for 
residuals of a right foot 3rd metatarsal fracture.

(The issue of whether a March 1998 Board decision that found 
new and material evidence had not been submitted to reopen a 
previously denied claim of entitlement to service connection 
for a bilateral foot disorder should be revised or reversed 
on the basis of clear and unmistakable error ("CUE") is the 
subject of a separate decision).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 
INTRODUCTION

The appellant served on active duty for training from January 
1964 to May 1964, from December 1965 to January 1966, from 
July 1966 to August 1966, and in June 1967, August 1969 and 
July 1974.

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a June 2001 rating 
decision by the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Louisville, Kentucky in which the 
RO increased the appellant's service-connected residuals of a 
right foot 3rd metatarsal fracture disability rating from 
noncompensable to 10 percent effective September 28, 2000.  
The appellant filed a timely appeal to the effective date 
assigned by the RO for this increased rating.  In a 
subsequent rating decision dated in May 2002, the RO denied 
the appellant's request for an earlier effective date.  The 
appellant appealed that decision to the Board.  

In a June 2005 decision, the Board denied the appellant's 
request for an earlier effective date.  The appellant 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims ("CAVC" or "Court").  In 
October 2006, the Court vacated and remanded the Board's June 
2005 decision in light of a Joint Motion to Remand submitted 
by the parties. See October 2006 Joint Motion; October 2006 
Court order.  As such, the appeal was returned to the Board 
for compliance with the instructions set forth in the October 
2006 Joint Motion.  

Thereafter, the Board remanded the case for further 
development in December 2006.  The requested development has 
been completed; and the case has been returned to the Board 
for further review.

For the record, the Board observes that the appellant's 
representative argued in an October 2008 informal hearing 
presentation that another issue before the Board is whether 
the appellant has filed a claim of entitlement to service 
connection for a bilateral foot condition which is 
unadjudicated and must be remanded.  This contention with be 
addressed in the separate CUE decision referenced above. 

FINDINGS OF FACT

1.  The appellant's claim for an increased disability rating 
for residuals of a right foot 3rd metatarsal fracture, in the 
form of a VA Form 21-3138, Statement in Support of Claim, was 
received by VA on September 28, 2000.

2.  The evidence of record does not reflect the receipt of an 
unadjudicated informal claim for an increased rating for 
residuals of a right foot 3rd metatarsal fracture prior to 
September 28, 2000.

3.  It was not factually ascertainable that the appellant was 
disabled to a degree of 10 percent due to his service-
connected residuals of a right foot 3rd metatarsal fracture 
within the one-year period prior to September 28, 2000.


CONCLUSION OF LAW

The criteria for the assignment of an effective date prior to 
September 28, 2000 for the grant of a 10 percent disability 
rating for residuals of a right foot 3rd metatarsal fracture 
have not been met. 38 U.S.C.A. §§ 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5110 (West. 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008).  

With respect to the appellant's claim of entitlement to an 
earlier effective date, the Board initially observes for the 
record that a claim for an earlier effective date for an 
increased rating is a downstream issue from the grant of an 
increased rating. Grantham v. Brown, 114 F.3d 1156 (1997).  
VA's General Counsel has held that no VCAA notice is required 
for such downstream issues. VAOPGCPREC 8-2003, 69 Fed. Reg. 
25180 (May 5, 2004); cf. Huston v. Principi, 17 Vet. App. 370 
(2002).  The Board is bound by the General Counsel's opinion. 
See 38 U.S.C.A. § 7104(c); VAOPGCPREC 8-2003; 69 Fed. Reg. 
25180 (May 5, 2004).  Since the appellant's increased rating 
claim was granted and an effective date was assigned in the 
June 2001 rating decision, VA's duty to notify under 38 
U.S.C.A. § 5103(a) is discharged. See Sutton v. Nicholson, 20 
Vet. App. 419 (2006); see also Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006); Goodwin v. Peake, 22 Vet. App. 128 
(2008) (holding that as to the notice requirements for 
downstream earlier effective date claims following the grant 
of service connection, "that where a claim has been 
substantiated after enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements").  

Regardless of the foregoing, the Board observes that the RO 
in this case provided the appellant with a letter dated in 
December 2006 that fully satisfied VCAA's duty to notify 
provisions. See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was made aware from this letter that 
it was ultimately his responsibility to give VA any evidence 
pertaining to his earlier effective date claim; that 
additional information or evidence was needed to support his 
earlier effective date claim; and that he should send 
information regarding his claim to VA. Pelegrini v. Principi, 
18 Vet. App. 112 (2004)[Pelegrini II].  Subsequent to his 
receipt of this letter, the appellant's earlier effective 
date claim was readjudicated and the appellant was provided a 
Supplemental Statement of the Case in May 2007. Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [Mayfield III].  


In terms of VA's duty to assist, a review of the claims file 
reveals that the appellant's service medical records, VA 
treatment records and identified private medical records have 
been obtained, to the extent possible. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available (for the RO to obtain) and not part of 
the claims file. 

In light of the foregoing, the Board concludes that VA has 
met all statutory and regulatory notice and duty to assist 
provisions applicable to the claim at hand; and any error in 
failing to provide adequate pre-adjudicative notice under 38 
U.S.C.A. 
§ 5103(a) in regards to the appellant's earlier effective 
date claim was harmless. See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326; Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, 
since there is no indication that any failure on the part of 
VA to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board will proceed to a 
merits analysis of the appellant's earlier effective date 
claim. 

B.  Law and Analysis

In this appeal, the appellant essentially seeks the 
assignment of an effective date of October 19, 1978 for the 
grant of an increased disability rating of 10 percent for his 
service-connected residuals of a right foot 3rd metatarsal 
fracture. See July 2001 statement.  The Board has carefully 
reviewed all of the evidence of record, including but not 
limited to the appellant's contentions; private treatment 
reports; and VA outpatient treatment and examination reports, 
but finds that the assignment of an effective date earlier 
than September 28, 2000 for the appellant's increased rating 
is not warranted.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
it is not required to discuss each and every piece of 
evidence in a case.  The relevant evidence, including that 
submitted by the appellant, will be summarized where 
appropriate.



The effective date of an increased rating is set forth in 38 
U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  The 
general rule with respect to effective date of an award of 
increased compensation is that the effective date of award 
"shall not be earlier than the date of receipt of the 
application thereof." 38 U.S.C.A. § 5110(a). This statutory 
provision is implemented by regulation that provides that the 
effective date for an award of increased compensation will be 
the date of receipt of claim or the date entitlement arose, 
whichever is later. 38 C.F.R. § 3.400(o)(1).

However, an exception to the foregoing rule applies under 
circumstances where the evidence demonstrates that a 
factually ascertainable increase in disability occurred 
within the one-year period preceding the date of receipt of a 
claim for increased compensation.  Specifically, if an 
increase in disability occurred within one year prior to the 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred 
more than one year prior to the claim, the increase is 
effective the date of claim.  However, if the increase 
occurred after the date of claim, the effective date is the 
date of increase. See 38 U.S.C.A. 5110(b)(2); 38 C.F.R. 3.400 
(o)(1)(2); VAOPGCPREC 12-98 (1998); Harper v. Brown, 10 Vet. 
App. 125 (1997).  Thus, in determining an effective date for 
an award of an increased rating, VA must make two essential 
determinations.  It must determine: (1) when a claim for an 
increased rating was received and (2) when a factually 
ascertainable increase in disability occurred, if the 
application is received within one year from such date. See 
38 C.F.R. §§ 3.155, 3.400(o)(2).

It should be noted that a specific claim in the form 
prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA. 38 U.S.C.A. § 5101(a).  However, VA 
regulations provide that any communication or action 
indicating an intent to apply for one or more VA benefits may 
be considered an informal claim. 38 C.F.R. § 3.155.  Such 
informal claims must identify the benefit sought. See Kessel 
v. West, 13 Vet. App. 9 (1999).  VA is required to identify 
and act on informal claims for benefits. See 38 U.S.C.A. § 
5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see also Servello 
v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt 
of an informal claim, if a formal claim has not been filed, 
an application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  An application 
is defined as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit. 
38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 
1351 (Fed. Cir. 1999) 
(an expressed intent to claim benefits must be in writing in 
order to constitute an informal claim; an oral inquiry does 
not suffice).  In addition, under 38 C.F.R. 
§ 3.157(b)(1), an informal claim may consist of a VA report 
of examination or hospitalization, and the date of the 
examination or hospital admission will be accepted as the 
date of receipt of a claim if such a report relates to 
examination or treatment of a disability for which service 
connection has previously been established.  To determine 
when a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim. See Quarles v. Derwinski, 3 Vet. App. 
129 (1992).

In terms of procedural history, a review of the claims file 
reveals that the RO received from the appellant a VA Form 21-
526, Veteran's Application for Compensation or Pension, in 
October 1978.  In a rating decision dated in January 1979, 
the RO granted service connection for residuals of a right 
foot 3rd metatarsal fracture and assigned a noncompensable 
(zero percent) disability rating effective October 19, 1978, 
the date of VA's receipt of his claim for service connection 
for this disability. See January 1979 rating decision.  At 
that time, the RO noted that the most recent VA examination, 
conducted in December 1978, had shown the presence of an old, 
well-healed fracture of the right 3rd metatarsal, with no 
particular symptoms or findings attributable thereto.  
Instead, the appellant's complaints concerned varicose veins, 
flat feet and exostosis of the right foot, which the RO 
determined were not service-connected. Id.  The appellant 
appealed the RO's January 1979 denial of an initial 
compensable rating for his service-connected residuals of a 
right foot 3rd metatarsal fracture to the Board.  In May 
1980, the Board issued a decision affirming the RO's denial 
of a compensable initial disability rating for this disorder.  
The appellant was notified of the Board's determination by a 
Board of Veterans' Appeals Notice dated in May 1980.  The May 
1980 Board decision became final based on the evidence then 
of record. See 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.

In July 1994, the appellant submitted a new claim that the RO 
viewed as a request for an increased (compensable) rating for 
his residuals of a right foot 3rd metatarsal fracture and a 
request to reopen a previously denied claim of entitlement to 
service connection for pes planus.  In a rating decision 
dated in June 1995, the RO denied both claims.  In 
correspondence dated in August 1995, the appellant disagreed 
with the RO's characterization of his service connection 
claim; and indicated his desire to appeal.  The RO viewed the 
appellant's August 1995 statement as a notice of 
disagreement, in addition to a clarification of the 
appellant's service connection claim.  Subsequently, the RO 
issued a November 1995 rating decision that recharacterized 
the issue and found new and material evidence had not been 
submitted to reopen a previously denied claim of entitlement 
to service connection for a bilateral foot/arch deformity.  
In addition, the RO prepared a November 1995 statement of the 
case exclusive to this issue.  The appellant then responded 
by submitting a substantive appeal; and the claim was 
referred to the Board. See September 1997 BVA hearing 
transcript (the appellant testified before the Board 
regarding his request to reopen a previously denied claim of 
entitlement to service connection for a bilateral foot 
disorder); March 1998 BVA decision (the Board determined that 
new and material evidence had not been submitted to reopen 
the appellant's claim of entitlement to service connection 
for a bilateral foot disorder).  The appellant did not, 
however, file a timely appeal in regards to the denial of an 
increased (compensable) rating for his residuals of a right 
foot 3rd metatarsal fracture. See 38 C.F.R. § 20.302 (a 
substantive appeal must be filed within one year of the 
notice of the determination being appealed or within 60 days 
of the issuance of the statement of the case, whichever is 
later).  Consequently, the RO's denial of the appellant's 
increased rating claim in the June 1995 rating decision 
became final. See also 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

On September 28, 2000, VA received from the appellant a VA 
Form 21-4138, Statement in Support of Claim, in which he 
indicated that he had recently been treated for right and 
left foot disorders, and requested that the RO "reopen" his 
claims.  The RO accepted this document as an informal claim 
for, among other things, an increased rating for residuals of 
a right foot 3rd metatarsal fracture and afforded the 
appellant a VA examination in December 2000.  Thereafter, in 
the June 2001 rating decision on appeal, the RO granted the 
appellant's claim for an increased rating for this disorder.  
A 10 percent disability rating was assigned, effective 
September 28, 2000, the date of the RO's receipt of the 
appellant's formal claim for an increased rating.  The 
appellant asserted in his July 2001 notice of disagreement 
that "service connection for my foot injury was established 
January 24, 1979, [and] my feet are no better now than they 
were documented over 20 years ago so I believe my disability 
recognition should begin at this date." See July 2001 
statement with notice of disagreement.  In a May 2002 rating 
decision, the RO denied the appellant's request for an 
earlier effective date.  The appellant continued his appeal 
to the Board.  

In reviewing the appellant's earlier effective date claim, 
the Board has first reviewed the evidence to determine the 
earliest date that indicates a claim for an increased rating 
for residuals of a right foot 3rd metatarsal fracture.  The 
Board finds that the first such evidence is the September 
2000 VA Form 21-4138, Statement in Support of Claim, 
referenced above.  The RO adjudicated this claim, and in June 
2001 issued a rating decision granting an increased rating to 
10 percent for the appellant's disability.  The September 28, 
2000 effective date assigned for this increase correctly 
reflects the date of VA's receipt of the appellant's pending 
claim for increase.

The Board has considered the appellant's contention that 
since he originally received service-connection for residuals 
of a right foot 3rd metatarsal fracture in a rating decision 
dated in January 1979, and his "feet" were just as disabled 
at that time as they were when the RO granted the increased 
rating in June 2001, the grant of the increased rating should 
go back to the original October 1978 date of service 
connection.  However, the Board observes that, as noted 
above, the appellant appealed the noncompensable rating 
assigned by the RO for his residuals of a right foot 3rd 
metatarsal fracture in January 1979.  The Board properly 
adjudicated this appeal, and denied this claim in May 1980.  
This decision became a final disallowance.  As such, the 
original October 1978 claim upon which the January 1979 RO 
rating decision and subsequent May 1980 Board decision were 
based cannot serve as the effective date for the RO's recent 
grant of an increased rating in June 2001.

In addition, the Board observes that in January 1979, as now, 
the appellant's principal foot-related complaints concerned 
multiple problems that are not service-connected, including 
pes cavus (high arches), hammertoe and varicose veins. 
Indeed, both the RO and the Board have specifically denied 
the appellant's claim for service connection for a bilateral 
foot disorder, to include pes cavus, exostosis, and varicose 
veins, on multiple occasions.  The Board observes that the 
instant appeal concerns only the severity of the appellant's 
service-connected residuals of a right foot 3rd metatarsal 
fracture.  As noted at the time of the original grant of 
service connection in January 1979 and in subsequent RO 
rating decisions and Board decisions, there was no evidence 
that the appellant's residuals of a right foot 3rd metatarsal 
fracture, standing alone, met the requirements for a 10 
percent disability rating.  Thus, even if the Board were to 
accept as true the appellant's present contention that his 
overall "foot problems" were as disabling in 1979 as they 
are now, as maintained by the appellant and his 
representative, it does not necessarily follow that the 
appellant's residuals of a right foot 3rd metatarsal 
fracture, the only foot disorder for which he is service-
connected, warranted a 10 percent rating in 1979. See October 
2008 informal hearing presentation, pgs. 3-4. 

The Board has also considered the appellant's implicit 
contention that since he filed a claim for an increased 
rating in 1994, the 10 percent rating granted by the RO in 
June 2001 should be effective back to that date.  However, 
while the appellant filed a Statement in Support of Claim in 
July 1994, which the RO accepted as an informal increased 
rating claim, this claim was appropriately adjudicated by the 
RO in a rating decision dated in June 1995.  When this rating 
decision was not timely appealed by the appellant, it became 
a final disallowance.  As such, the July 1994 Statement in 
Support of Claim cannot serve as the effective date for the 
RO's subsequent grant of increased rating in June 2001.

In this regard, the Board acknowledges the representative's 
argument that the appellant's August 1995 VA Form 21-4138 
which was accepted by the RO as a notice of disagreement (and 
letter of clarification) with the June 1995 rating decision 
that found new and material evidence had not been submitted 
to reopen the claim of entitlement to service connection for 
pes planus/bilateral foot/arch deformity should also have 
been accepted as a notice of disagreement to the denial of an 
increased rating for the appellant's service-connected right 
foot injury.  The representative argues further, that even if 
the appellant's August 1995 statement was unclear and not 
specific as to which denial he was expressing disagreement, 
then it was incumbent upon the RO to determine whether he was 
also disagreeing with the denial of an increased rating.

The Board notes however, that in the August 1995 statement, 
the appellant clearly makes specific reference to the flat 
feet denial arguing that he had high arches instead of flat 
feet and he makes reference to exostosis of the left foot and 
surface varicosities of the right foot.  The appellant, in 
this statement, makes no specific reference to his increased 
rating claim.  Further, the RO subsequently issued a 
statement of the case only on the issue of whether new and 
material evidence had been submitted to reopen the claim for 
service connection for a bilateral foot/arch deformity in 
November 1995; the appellant was informed at a September 1997 
Board hearing that the service connection issue was the only 
issue identified on appeal; and the Board's March 1998 
decision on that matter clearly informed the appellant that 
his August 1995 statement was not construed as a notice of 
disagreement on the increased rating matter.  The appellant 
therefore had numerous opportunities to clarify that his 
August 1995 statement was intended to also serve as a notice 
of disagreement on the increased rating issue if it was so 
intended at the time, and he did not manifest such an intent.  
The RO clearly did not construe the August 1995 statement as 
unclear as to which issues the appellant was appealing, and 
thus, had no duty to inquire further.  For the foregoing 
reasons, the Board does not construe either the August 1995 
statement or the January 1996 VA Form 9 as an outstanding 
notice of disagreement as to the June 1995 denial of an 
increased (compensable) evaluation for his service-connected 
residual of right foot fracture. Moreover, as set forth 
below, the Board finds that the record does not show a 
factually ascertainable increase in the appellant's right 
foot metatarsal fracture residuals until the December 2000 VA 
examination.  Therefore, an earlier dated notice of 
disagreement and thus, earlier claim would not afford the 
appellant an effective date earlier than the effective date 
of September 2000 which was assigned by the RO.

Furthermore, the Board finds that there is no earlier report 
of examination or hospitalization for treatment of residuals 
of a right foot 3rd metatarsal fracture which could serve as 
an informal claim prior to September 28, 2000.  Thus, the 
Board has identified no document - either a communication 
from the appellant or a report of examination or 
hospitalization - that could in any way be construed as a 
claim for increase for residuals of a right foot metatarsal 
fracture prior to September 28, 2000.

The Board has also examined whether the evidence indicates 
that it was factually ascertainable that the appellant met 
the criteria for a 10 percent rating residuals of a right 
foot 3rd metatarsal fracture at any time during the one-year 
period preceding September 28, 2000.  Pursuant to the 
regulations in effect at that time, a 10 percent rating under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code ("DC") 
5284, pursuant to which the severity of foot injuries not 
otherwise specified in the rating code was evaluated, was 
warranted when the evidence showed moderate disability.

However, a review of the record on appeal reveals that 
although the appellant's claims file contains numerous VA 
outpatient treatment notes dated from December 1999 to 
September 2000 and even earlier, these records do not contain 
any references whatsoever to the appellant's residuals of a 
right foot 3rd metatarsal fracture (save for a single 
December 1999 x-ray reference to the existence of an "old 
fracture of the right third metatarsal shaft"), much less 
evidence which indicates that this disorder met the 
requirements for the assignment of a 10 percent rating.  Such 
evidence of a factually ascertainable increase was actually 
obtained at the time of the December 2000 VA examination, 
although the RO did assign an earlier effective date of 
September 2000. See also 38 C.F.R. § 3.400(o)(1).  To the 
extent that evidence pertinent to this claim may exist in 
private medical records that have not been associated with 
the claims file, the Board observes that the RO previously 
requested that the appellant furnish the complete names and 
addresses of such medical providers and provide medical 
authorizations in order for VA to obtain those records. See 
October 2006 Joint Motion to Remand; October 2006 CAVC order; 
December 2006 BVA decision; letters from the RO to the 
appellant dated in December 2006 and March 2007.  Although a 
statement apparently dated in June 2007 from the appellant is 
contained in the record, the Board observes that it does not 
provide the information requested by the RO nor is it 
attached to medical authorizations for the release of any 
medical records.  Rather, the statement appears to be a 
reiteration of the appellant's contentions already of record 
and does not assist the appellant in substantiating his 
claim. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(The Court has held that the duty to assist is not a one-way 
street.  If a veteran wishes help in developing his claim, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
putative evidence). 

Therefore, based upon the foregoing evidence, the Board 
concludes that September 28, 2000 is the earliest date for 
which the assignment of a 10 percent rating for the 
appellant's residuals of a right foot 3rd metatarsal fracture 
is possible; and an earlier effective date for this increased 
rating must be denied.  In reaching this decision, the Board 
has considered the doctrine of reasonable doubt.  However, as 
the preponderance of the evidence is against the appellant's 
claim, the doctrine is not applicable. Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 


ORDER

An effective date earlier than September 28, 2000 for the 
grant of a 10 percent rating for residuals of a right foot 
3rd metatarsal fracture is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


